                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


ROOSEVELT ANTONIO ELLISON,

             Plaintiff,

                                                     CV 118-162


BRETT CARANI, Captain, and
CLAY N. WHITTLE, Sheriff,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this            day of November,2018, at Augusta, Georgia.




                                        J. KANB^ HALL,XHrEF JUDK3E
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
